Citation Nr: 1107851	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
prior to January 14, 2009, and in excess of 50 percent from 
January 14, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for PTSD with an evaluation of 30 percent.  In a 
December 2009 rating decision the RO increased the evaluation for 
PTSD to 50 percent, effective from January 14, 2009.

The Veteran testified in October 2010 before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO; a 
transcript is of record.


FINDINGS OF FACT

1.  Prior to January 14, 2009, the Veteran's PTSD was manifested 
by occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks with symptoms such as depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment.

2.  On and after January 14, 2009, the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to symptoms such as disturbances 
of motivation and mood, intrusive thoughts, and difficulty 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  Prior to January 14, 2009, the criteria for an initial 
disability rating higher than 30 percent for PTSD were not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  From January 14, 2009, the criteria for a disability rating 
higher than 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In June 2005, September 2005, and October 2008 VA sent the 
Veteran letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the October 2007 rating decision, April 
2009 SOC, and December 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in January 2007 and October 2008 letters which VA sent 
to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

The General Rating Formula for Mental Disorders at 38 C.F.R. § 
4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 
percent rating. 

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name, a 100 percent rating. 

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  
A GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  A score 
of 71 to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995).

VA treatment records show that in January 2005 the Veteran had an 
initial PTSD assessment.  He was appropriately dressed and 
groomed and was alert and oriented to the setting.  His overall 
behavior was appropriate, eye contact was within normal limits, 
speech was fluent, coherent and within normal limits, and 
psychomotor activity was unremarkable.  The Veteran reported that 
he liked to be alone, and his affect was dysthymic.  There were 
no distortions in thought content or production, no delusions 
were evident, and hallucinations were denied.  Memory appeared 
intact for recent and remote events, and insight and judgment 
seemed fair to poor based on the reported consequences of alcohol 
use.  Intellectual functioning appeared average based on clinical 
observation, and current and past suicidal and homicidal ideation 
and attempts were denied.  The Veteran worked in construction 
contracting and earned income from rental properties.  He had 
been married for 18 years and was divorced in 1985, was not 
involved in any significant relationships, lived alone, and had 
two adult children with whom he had contact.  He reported that he 
did not have time for leisure activities due to work.  He 
reported that he had abused alcohol since Vietnam.

The Veteran indicated that he had re-experienced nightmares of 
his Vietnam service since returning, and they occurred about once 
a week.  There were occasional intrusive thoughts and distress 
when the Veteran was exposed to reminders.  He avoided war 
movies, found helicopters upsetting, and did not like to watch 
coverage of the Iraq War.  He had been able to discuss his 
experiences with a friend who was a Vietnam veteran, but he had 
since died.  The Veteran felt numb and had been told that he had 
no emotions.  When his brother died the year before, he had been 
unable to feel any emotion.  He denied a restricted affect but 
reported that his girlfriend told him that he has no feelings.
 
The Veteran reported difficulty sleeping on a daily basis, and he 
slept for 4 to 6 hours a night.  He said that he becomes 
aggravated quickly and that others have commented on his anger.  
He said he must pay attention to his surroundings and sit with 
his back to the wall, and that he has an exaggerated startle 
response, including to loud noises.  He had a pessimistic outlook 
towards the future and said that he tried to pull away from 
people so it would not hurt so much when something bad happens.  
The Veteran was diagnosed with PTSD, and he was assigned a 
current GAF score of 55.

September 2005 VA mental health clinic treatment records indicate 
that the Veteran's major symptoms were insomnia and social 
isolation.  He had occasional nightmares and had frequent 
ruminating thoughts about his military experience.  The Veteran 
described himself as a loner and he had had no significant 
intimate relationships.  He lived alone and wished he were closer 
with his two sons.  He had started taking Zoloft two months 
before, with moderate benefit.  On mental status examination he 
was alert and oriented to time, place, and person.  He was clean 
and well groomed, and was pleasant but difficult to engage.  His 
speech was soft, thought process linear and logical, affect 
restricted, and he was depressed.  He had no suicidal or 
homicidal ideation and his insight and judgment were adequate.  
The examiner assigned a GAF score of 50 and increased the Zoloft 
dosage.  Treatment notes from October 2005 indicate that sleep 
remained a problem, but trazodone had been effective.  The 
Veteran was concerned about social isolation.

At December 2005 treatment the Veteran's mood and affect were 
congruent and dysthymic.  His speech was slow in rate and rhythm 
and average in volume.  Thought processes were linear and goal 
directed and he denied current suicidal or homicidal intent or 
hallucinations.  No delusions were evident, and his current GAF 
score was 55.

February 2008 VA treatment records indicate that the Veteran was 
oriented to time, place and person and was appropriate in his 
overall behavior.  His speech was clear, coherent, and within 
normal limits for rate, rhythm and tone.  Thought processes were 
linear and goal directed and his affect was euthymic.  He said he 
did not know whether he felt better or worse since his initial 
assessment in 2005, and he expressed mild anxiety and hesitation 
about attending group treatment programs for PTSD.  The Veteran 
was assigned a GAF score of 55.  At March 2008 treatment he 
showed no overt signs of thought disorder or psychosis.  He was 
oriented to person, place, day, and time and had a mildly anxious 
mood with appropriate affect and no displays of unsafe or 
impulsive behavior.  His primary symptoms were insomnia and 
social isolation, which resulted in him staying home most of the 
time and avoiding crowds.  He had intrusive thoughts everyday 
with feelings of guilt about friends who were killed in Vietnam.  
He was assigned a GAF score of 54.

At July 2008 treatment the Veteran said he slept 1 to 2 hours on 
bad nights and 3 to 4 hours on a good one.  Insight and judgment 
were intact and the Veteran said that it was no use killing 
himself because he felt like he was already dead.  He indicated 
that he can have auditory hallucinations when waking up from a 
dream.  He said he avoided funeral homes and was troubled by 
helicopters.  His relationships had been poor due to "fighting 
all the time", and his grandchildren rarely visited.  On a 
screening test he was positive for signs and symptoms of 
moderate-severe depression.

September 2008 VA treatment records indicate that the Veteran 
operated a store and a real estate business that included six 
mobile homes.  He said that in the past he would do better if he 
kept busy; he no longer had the energy and interest to keep going 
but needed to for financial reasons.  He was noted to have PTSD, 
chronic, with increased depressed moods without suicidal and 
homicidal ideation, and higher levels of anxiety and 
worry/distress regarding his lifestyle and livelihood. 

At a November 2008 VA examination, the examiner noted that the 
Veteran appeared motivated to respond to questions in an 
exaggerated manner, and several inconsistencies were noted in his 
presentation.  The Veteran reported that medication did not help 
him and that he could not "keep" a relationship.  Women told 
him that he was "hateful" and that he does not have patience.  
He indicated that his relationships with his sons were no longer 
good and his grandchildren did not visit.  An ex-girlfriend of 
the Veteran brought him dinner and helped him to clean his house, 
and they had traveled to Myrtle Beach a few months before.  
Friends had stopped coming to his house three to five years 
before, and the Veteran said that he did not like people dropping 
in.  His leisure activities were gardening and walking around the 
yard, and he owned a grocery business that he was trying to sell.  
Later the Veteran indicated that he also worked at a flea market 
on the weekends selling pork rinds, and the examiner noted that 
the Veteran had previously told a VA social worker at August 2008 
treatment that he worked seven days week, managed seven rental 
mobile homes, and enjoyed working.

The examiner noted that the Veteran was appropriately and 
casually dressed and that his attitude toward the examiner was 
irritable and guarded.  The Veteran was oriented to person, time 
and place, his thought process and content were unremarkable, and 
he was paranoid, as he always worried that someone was going to 
betray him.  He understood the outcome of behavior, and partially 
understood that he had a problem.  He had difficulty falling 
asleep due to generalized thoughts about the day, and had 
distressing combat-related nightmares two to three times a week.  
The examiner noted that the Veteran had no panic attacks or 
suicidal thoughts, had homicidal thoughts, and had fair impulse 
control.  The effect on activities of daily living were moderate 
with shopping and recreational activities and severe with 
household chores.  There were no limitations with toileting, 
grooming, feeding himself, bathing, dressing, exercise, driving, 
and traveling.  The examiner felt that the Veteran's remote 
memory and immediate memory were normal and his recent memory was 
mildly impaired.

In regard to PTSD symptoms, the Veteran had recurrent and 
intrusive distressing recollections of traumatic events and 
attempted to avoid thoughts, feelings, or conversations 
associated with the trauma.  The persistent symptoms of increased 
arousal were difficulty falling or staying asleep, irritability 
or outbursts of anger, hypervigilance, and exaggerated startle 
response.  The symptoms were chronic, and the examiner felt that 
the Veteran's PTSD was of longstanding duration.  The severity 
could not be determined due to his unreliability.  The Veteran 
reported thinking about his Vietnam experience every day, which 
would cause him to feel sad and depressed.  He had not had a 
flashback in the past year, could not stand helicopters flying 
overhead, and was upset by loud noises.  He said he could not go 
to funeral homes because it reminded him of the smell of death, 
and he tried to stay busy by working.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF 
score of 50 to 55.  She did not feel that there was total 
occupational and social impairment due to PTSD signs and 
symptoms.  PTSD caused deficiencies in the Veteran's judgment, 
thinking, family relations, work, and mood.  The examiner noted 
that the Veteran reported having angry outbursts towards his 
customers, but the extent of his true social impairment was 
unclear due to inconsistencies in what he reported.  

VA treatment notes from January 14, 2009, indicate that the 
Veteran was upset that the November 2009 VA examiner had not 
thought he was being truthful; he had alcohol on his breath, and 
was not capable of taking care of his own funds.  The social 
worker noted that the Veteran was competent, oriented, alert, 
logical, linear, goal-oriented, and focused.  At February 2009 
treatment the Veteran was alert, oriented, well groomed, 
cooperative, and pleasant.  His thought process was without 
suicidal or homicidal intent, he was logical and goal directed, 
and his mood was congruent.  He was irritable, and perceived no 
auditory or visual hallucinations.  He was assigned a GAF score 
of 50.  Also in February 2009, the Veteran reported that he was 
easily aggravated by people, and that he avoided funeral homes 
and helicopters.  His relationships had been poor due to fighting 
all the time, and he was rarely visited by his grandchildren.  
The Veteran isolated himself when he was able to and he had 
anhedonia.  He was irritable, got upset several times a day, and 
said that his relationships had been poor due to fighting all of 
the time.  The Veteran had nightmares three to four times a week 
and woke up with cold sweats and hollering. 

At April 2009 VA treatment the Veteran said that he was still 
angry about the VA examiner's report.  He was noted to have a 
severely depressed mood with fleeting and passive suicidal 
ideation without intent or plan, anger management difficulties, 
and social and emotional isolation and withdrawal except to keep 
his store open and try to make a living.  He said at May 2009 
treatment that he was easily upset and angered, and did not feel 
emotion anymore.  He said that he no longer had motivation and 
was worn out all the time.  His grandchildren used to visit and 
stay overnight and they were afraid to come anymore because they 
did not like to hear him yell and scream in his sleep.  The 
social worker felt that the Veteran's insight and judgment were 
good and his intelligence above average.  His thoughts were 
logical and organized; his mood was angry, depressed, and 
agitated, and improved during the session.  At July 2009 
treatment the Veteran said that he was not doing well and he 
complained about difficulties he was having regarding his VA 
claim.  He was assigned a GAF score of 50 - 55.  

September 2009 VA mental health clinic medication treatment 
records indicate that the Veteran had stopped coming to the 
clinic due to frustration with his previous treatment.  It was 
noted that the Veteran continued to struggle with irritability, 
which had led to isolative behavior.  He allowed employees to 
manage his store because he could not deal with people anymore, 
and he was unable to sleep for more than three hours at a time 
due to Vietnam related nightmares.  Irritability and lack of 
sleep contributed to a depressed mood, and he felt that PTSD had 
robbed him of a greater livelihood and all of his relationships.  
Family members had been alienated to his anger.  He did not smell 
of alcohol.  The treating physician felt that the Veteran was 
guarded and suspicious and that his manner was condescending.  
Eye contact was fair, he had psychomotor retardation, and he did 
not appear very fatigued.  Speech was slow and had little 
variation in tone.  He occasionally mumbled incoherent 
statements, and his mood was described as agitated and down.  The 
Veteran's affect was congruent, blunted, and appropriate.  
Thought process was logical, linear, and goal directed.  The 
Veteran did not appear to be responding to internal stimuli and 
he denied suicidal and homicidal ideation.  His insight into PTSD 
was fair but his judgment in receiving treatment was poor.  He 
was assigned a GAF score of 50.

In October 2009 the Veteran underwent a VA examination, at which 
he reported the poor effectiveness of treatment in reducing the 
symptoms of PTSD.  The examiner felt that the Veteran's abuse of 
alcohol was secondary to PTSD and noted that he denied drinking 
to the point of intoxication for many years.  He also denied the 
use of illicit substances or the abuse of prescription 
medication.  The Veteran reported no dating relationships and 
said that his relationships with his children was not as good as 
it used to be and he did not know why.  He indicated that 
emotional detachment and feeling cut off from others had 
negatively impacted his relationships with his family and led to 
him not initiating new relationships.  His grandchildren did not 
want to visit him and the Veteran no longer participated in his 
hobbies of fishing and hunting.  He indicated that his activities 
consisted of opening up the store, running errands, and going 
home.  He was oriented to person, time, and place, his thought 
process and content were unremarkable, and he had no delusions.  
The Veteran understood the outcome of behavior and his 
intelligence was above average.  He was unable to sleep for more 
than three hours due to trauma related nightmares, and he was 
generally able to fall asleep after the nightmares.  Irritability 
and lack of sleep contributed to his depressed mood, and he felt 
that PTSD had robbed him of a greater livelihood and negatively 
impacted his ability to have relationships.  He reported fair 
impulse control and no episodes of violence since the November 
2008 VA examination, and he felt remorse when he gets angry at 
people at the store.

The examiner felt that the Veteran had moderate limitations in 
engaging in sports and exercise or other recreational activities, 
slight limitations in household chores, traveling, and driving, 
and no limitations in other activities of daily living.  The 
Veteran reported that he had a boat that he never used, and that 
he did not participate in sports or travel due to anhedonia.  The 
examiner felt that the Veteran presented his symptoms in a 
genuine manner and was cooperative and pleasant throughout the 
examination.  His recent memory was mildly impaired and his 
remote and immediate memory were mild.  Symptoms related to PTSD 
were recurrent and intrusive recollections of traumatic events, 
avoiding activities that reminded him of traumatic events, 
markedly diminished interest or participation in significant 
activities, feelings of detachment or estrangement from others, 
restricted affect, and sense of a foreshortened future.  In 
addition, the Veteran had difficulty falling and staying asleep, 
irritability or outbursts of anger, difficulty concentrating, and 
an exaggerated startle response.  Symptoms occurred daily and 
were moderate in severity.  Problems related to occupational 
functioning  were inappropriate behavior and poor social 
interaction.  The examiner assigned the Veteran a GAF score of 
51.  The examiner opined that the Veteran did not have total 
occupational and social impairment due to PTSD signs and 
symptoms, but the symptoms did result in deficiencies in 
judgment, thinking , family relations, work, and mood.

At November 2009 VA mental health treatment the Veteran's insight 
was noted to be poor and his judgment was fair/poor.  At December 
2009 treatment he said he missed having his family around him and 
wished that his grandchildren were not afraid of his yelling and 
hollering at night.

At the October 2010 hearing the Veteran testified that he is 
estranged from his children and that they do not let him be 
around his grandchildren due to past outbursts and fear that he 
would hurt them.  He said that he speaks to his son every month 
or two.  The Veteran said that he hires people to work in his 
store because he has difficulty dealing with people and customers 
do not come in when he is there.  Minor issues lead to disputes 
when he is at work and he has come close to physically assaulting 
people.  He had to stop working as an insurance executive 6 to 7 
years before because he had difficulty communicating with his 
manager.  He said he checks his property three or four times a 
day, sometimes checks his yard in the middle of the night, and 
sometimes carries a weapon when doing this.  He sleeps one to two 
hours a night and is tired and depressed.  He used to hunt and 
fish, but has not done so in 10 to 15 years.  Treatment has not 
helped him very much, and he does not go to bars, restaurants and 
movies.  The Veteran has one friend who is a former Marine that 
he talks to a little bit, and he has trouble with his memory.  
Helicopters remind him of Vietnam and he has panic attacks 2 to 3 
times a week.  He further testified that he gets disoriented when 
driving.

Reviewing the evidence of record, the Board finds that prior to 
January 14, 2009, the Veteran's PTSD was manifested by the 
following symptoms in the criteria for a 30 percent evaluation:  
social and occupational impairment with occasional decrease in 
work efficiency, though generally functioning satisfactorily, due 
to suspiciousness, chronic sleep impairment, anxiety, and mild 
memory loss.   See 38 C.F.R. § 4.130, DC 9411.  As discussed 
above, the Veteran reported nightmares, hypervigilance, and 
social isolation.

In finding that the Veteran does not have the symptoms associated 
with a 50 percent evaluation, the Board notes that he did not 
manifest flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired judgment; 
and/or impaired abstract thinking.  See 38 C.F.R. § 4.130, DC 
9411.

At the January 2005 assessment, the Veteran's overall behavior 
was appropriate, eye contact was within normal limits, and 
psychomotor activity was unremarkable.  There were no distortions 
in thought content or production, and no delusions were present.  
December 2005 treatment notes indicate that the Veteran's thought 
processes were linear and goal directed and no delusions were 
evidence.  February 2008 treatment notes indicate that the 
Veteran's speech was clear, coherent, and within normal limits 
for rate, rhythm, and tone.  March 2008 treatment notes indicate 
that the Veteran showed no overt signs of thought disorder or 
psychosis.  Insight and judgment were noted to be intact at July 
2008 VA treatment.  The November 2008 VA examiner indicated that 
he did not have panic attacks.   Given this, and the absence of 
most other symptoms associated with a higher evaluation at any 
time prior to January 14, 2009, an assignment of a 50 percent 
disability rating is not warranted on this basis.  For that 
period prior to January 14, 2009, the overall disability picture 
more closely approximated the criteria for a 30 percent 
evaluation.  See 38 C.F.R. § 4.130, DC 9411. 

In further finding against assignment of the next-higher, 50 
percent, rating for PTSD, the Board points to the Veteran's GAF 
scores.  In the present case, the record reveals GAF scores as 
low as 50.  Again, GAF scores ranging from 41 to 50 denote 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Despite the seriousness of the symptoms 
associated with the low GAF scores ranging from 41 to 50, a 
higher rating is not justified on this basis because the 
objective evidence does not show that the Veteran has the 
symptomatology associated with a 50 percent evaluation.  See 
38 C.F.R. § 4.130, DC 9411.

From January 14, 2009, the Veteran's PTSD has been manifested by 
the following symptoms in the criteria for a 50 percent 
evaluation: panic attacks more than once a week, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, DC 9411.  November 2009 VA treatment notes 
indicate that the Veteran's insight was poor and his judgment was 
fair/poor.  The Veteran testified in October 2010 that he has one 
friend and does not participate in leisure activities.  

In finding that the Veteran does not have the symptoms associated 
with a 70 percent evaluation, the Board notes that the evidence 
does not show obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability with 
periods of violence), spatial disorientation, neglect of personal 
appearance or hygiene, and an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, DC 9411.

The Veteran testified at the October 2010 hearing that he has 
panic attacks two to three times a week, that minor issues lead 
to disputes when he is at work, and that he had come close to 
physically assaulting people.  The record does not indicate that 
the Veteran has had actual periods of violence due to his PTSD 
symptoms.  Furthermore, the record does not show near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  The October 2009 
VA examination report indicates mostly minor limitations in 
activities of daily living, and that the Veteran had no 
delusions.  Furthermore, the examiner did not feel that the 
Veteran has total occupational and social impairment due to PTSD 
signs and symptoms.  February 2009 treatment notes indicate that 
the Veteran was well groomed.  Given this, and the absence of 
most other symptoms associated with a higher evaluation at any 
time from January 14, 2009, assignment of a 70 percent rating is 
not warranted.  The overall disability picture more closely 
approximates the 50 percent evaluation.  See 38 C.F.R. § 4.130, 
DC 9411.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned ratings.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Accordingly, the preponderance of the evidence is against the 
claim for an evaluation for PTSD higher than the 30 percent 
assigned prior to January 14, 2009, and the 50 percent assigned 
from January 14, 2009.  The benefit-of-the-doubt doctrine does 
not apply, as there is no reasonable doubt to be resolved in 
favor of the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra. 




ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
PTSD prior to January 14, 2009, is denied.

Entitlement to an initial evaluation in excess of 50 percent for 
PTSD from January 14, 2009, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


